Exhibit A


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), UNDER ANY STATE SECURITIES LAW, OR UNDER ANY "BLUE SKY"
LAWS, AND THIS SECURITY MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, OR OTHERWISE DISPOSED OF, UNLESS REGISTERED PURSUANT TO THE PROVISIONS
OF THE ACT AND OF THE "BLUE SKY" LAWS, OR UNLESS AN EXEMPTION THEREFROM IS
AVAILABLE, AS ESTABLISHED BY A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO DATAMEG
CORPORATION.


SECURED PROMISSORY NOTE


$4,000,000 The Effective Time: _______, 2007


FOR VALUE RECEIVED, the undersigned, AMERICAN MARKETING AND SALES, INC., a
Massachusetts corporation and any surviving entity (“Company Maker”), and
Datameg Corporation, a  Delaware Corporation (“Parent Maker”), both of whom
hereinafter referred to as Maker, hereby jointly and severally promises to pay
to the order of LEONARD J. TOCCI ("Holder") for the benefit of the Principal
Shareholders below identified, the principal sum of FOUR MILLION AND 00/100
DOLLARS ($4,000,000) (the "Initial Principal") and any additions to the Initial
Principal (“Additional Principal”) made from time to time as provided herein,
together with Interest thereon. Interest shall accrue on the Principal as
adjusted from time to time at a rate of six percent (6%) per annum computed on
the basis of the actual number of days elapsed without compounding until the
date of payment in full.


This Secured Promissory Note ("Note") evidences indebtedness of The Company and
Parent Maker to Holder with respect to the AGREEMENT AND PLAN OF MERGER  (the
"Merger Agreement") made and entered into as of August 14, 2007 by and among
Datameg Corporation, a Delaware corporation ("Parent"), AM Acquisition
Corporation, a Massachusetts corporation that is a wholly-owned subsidiary of
Parent ("Sub"), and American Marketing & Sales, Inc., a Massachusetts
corporation ("Company"), Leonard J. Tocci, Lynel J. Tocci, Leanne J. Whitney,
and Linnea J. Clary (collectively, the "Principal Shareholders"). The following
is a statement of the rights of Holder and conditions to which this Note is
subject, and to which Holder, by the written acceptance of this Note below made,
agrees:


Term and Maturity Date. The date on which the Principal Balance and all Interest
and other amounts shall be due and payable (the “Maturity Date”) shall be on the
date of the second anniversary of the EFFECTIVE TIME as identified in the Merger
Agreement and above written.


Additional Principal.  From time to time, the Company shall have the right to
make cash loans from its operating cash in excess of the Company’s operating
needs to the Parent and/or one more of its other subsidiaries which loan
agreement between the Company and debtor(s) shall be in writing with interest as
provided herein and secured, as further provided by the terms of this Note.  A
copy of each loan agreement shall be consecutively number and delivered to the
Holder and appended to this Note.  Each loan agreement’s amount shall become
Additional Principal of this Note and bear interest from the date of the loan.
The Additional Principal of this Note may be prepaid in whole or in part at any
time prior to the Maturity Date. It is specifically understood that the Company
shall be under no obligation to make cash loans totaling more than Five Hundred
Thousand Dollars ($500,000) during the term of this Note.
 
 
 

--------------------------------------------------------------------------------

 


Holder’s and Maker’s Election re Fifteen Millions Shares of  Datameg Common
Stock.  The Principal Shareholders shall be issued, pro rata, fifteen million
shares of Datameg Corporation’s unregistered common stock (the “Shares”) as
provided in the Merger Agreement.  The Shares are to be held in escrow by
Datameg Corporation without restrictive legends other than as required by
law.  The Holder may at any time during the term of this Note, upon sixty (60)
day written notice, deliver its election to the Maker and Datameg Corporation to
return the Shares to Datameg Corporation and the principal amount of the of this
Note shall upon return of the Shares be increased by Five Hundred Thousand
Dollars ($500,000), at which time this Note and any additional loans of the
Company shall become immediately due and payable (the Election Period”).  During
the Election Period, Holder may, in writing, waive its right to elect to return
the Shares and upon delivery of the waiver to Maker and Datameg Corporation the
amounts due under the Note shall thereupon be deemed satisfied in full upon
delivery of the Shares to Holder.


Payment of Principal and Interest.  Unless otherwise provided herein, Maker
shall pay Holder the entire principal sum then due plus all accrued and unpaid
interest on or before the Maturity Date.


Security. To secure the timely payment of the Principal Balance and the Interest
under this Note and the performance by Parent Maker and Company Maker of all of
its commitments and obligations under the Agreement, the Company hereby pledges
and grants to the Holder a security interest in all of the right, title and
interest of the Company in and to all of the assets, interests and undertakings
of the Company, including, without limitation, all equipment, molds, tooling,
accounts receivables, inventory and accounts, whether now owned or hereafter
acquired, existing or arising, tangible or intangible, including, without
limitation, all general intangible property, wherever located, together with all
renewals thereof, substitutions therefor and proceeds thereof and all interest,
dividends, income and revenue therefrom (the "Collateral"); and Company Maker
hereby grants to Holder a security interest in the Collateral and acknowledges
and agrees to take all steps necessary to perfect such security interest in
accordance with the applicable laws of the Commonwealth of Massachusetts,
including, without limitation, the Uniform Commercial Code of the Commonwealth
of Massachusetts as it may be amended from time to time (the "UCC").  This
instrument shall constitute a security agreement to the extent the Collateral
constitutes personal property, and Holder shall have all of the rights of a
"Secured Party" under the UCC.  Maker shall not further pledge or otherwise
further encumber, in whole or in part, the Collateral without the written
consent of the Holder.
 
 
2

--------------------------------------------------------------------------------

 


As of the date hereof, Maker represents and warrants that there are no liens,
mortgages or other encumbrances affecting or otherwise limiting or restricting
the transferability of any or all of the Collateral other than those existing
under any capital leases or similar arrangements with respect to property or
equipment leased by Maker. Maker waives any right to require Holder to proceed
against another person or to exhaust the Collateral or to pursue any other
remedy which Holder may have. Maker waives presentment, demand for performance,
notice of nonperformance, protest, notice of protest and dishonor with respect
to the Collateral. Maker waives the right to require Holder to preserve rights
against prior parties to instruments or chattel paper.


Except in an Event of Default, Maker shall retain all of its rights to, and use
of, the Collateral and to the use of the profits or proceeds from the
Collateral.


Despite anything to the contrary in this Note, and without in any manner
affecting its validity, in the event of any default under the terms of this
Note, Holder’s sole recourse shall be to the security for this Note.


As additional security, to secure the timely payments of all of the principal
balances and interest under this Note and the additional loans by the Maker
Company, the Parent hereby pledges and grants to the Holder all of the common
capital stock of the Company.


Amendments. No amendment, modification or waiver of any provision of this Note,
nor consent to any departure by the Maker from the terms hereof, shall be
effective unless the same shall be in a writing signed by the Holder, and then
only in the specific instance and for the purpose for which given. No failure to
exercise, and no delay in exercising, any right under the Merger Agreement or
this Note shall operate as a waiver thereof, nor shall any single or partial
exercise of any right under the Merger Agreement or this Note preclude any other
or further exercise thereof or the exercise of any other right. Each and every
right granted hereunder or by law or at equity shall be deemed cumulative, and
such remedies may be exercised from time to time concurrently or consecutively.


Controlling Document.  To the extent that this Note conflicts with or is in any
way incompatible with any other document related specifically to the loan
evidenced by this Note, this Note shall control over any other such document,
and if this Note does not address an issue, then each other such document shall
control to the extent that it deals most specifically with an issue.


Defaults; Acceleration. Maker shall be in default under this Note upon the
occurrence of any of the following events:(a) There is any default (i) in the
full payment and timely receipt by Holder of any installment hereunder or (ii)
in the full repayment of the unpaid principal or accrued and unpaid interest due
under this Note or any and all amounts owed to Holder when due hereunder.(b)
Maker fails to perform any covenant or observe any condition contained in this
Note or Parent or Maker breaches any representation, warranty, covenant, term or
condition of this Note or the Merger Agreement (c) The Maker is subject to or
affected by: (i) the appointment of a receiver, liquidator, or trustee; (ii) the
filing of any voluntary or involuntary petition for bankruptcy or reorganization
by Maker or Datameg Corporation; (iii) the insolvency or business failure of
Maker; (iv) the inability of Maker to pay its debts when due or the admission in
writing by Maker that its debts cannot be paid when due;(v) the removal of
Maker’s operations from Leominster, Massachusetts; (vi) the dissolution,
termination of existence, other than by merger, acquisition or other surviving
existence;(vii) any assignment for the benefit of creditors;(viii) the making or
suffering of a fraudulent transfer under applicable federal or state law;(ix)
the concealment of any of its property in fraud of creditors;(x) the making or
suffering of a preference within the meaning of the federal bankruptcy law. In
the event of a default by Maker, and subject to any applicable right expressly
granted to Maker to cure such a default, the entire principal sum, with accrued
interest thereon and all other sums due under this Note, shall at the option of
Holder, become immediately due and payable, and Holder shall been entitled to
collect all such amounts and to enforce any and all remedies provided in any
other instrument or document executed in connection with this Note.
 
 
3

--------------------------------------------------------------------------------

 


Voluntary Surrender.  Upon the occurrence of any event of default, the Maker
will immediately and voluntarily surrender to the Holder, all of the assets
pledged to secure this Note without further notice or demand by the Holder, free
and clear of any encumbrances.


Return of Note. This Note shall be returned to Maker upon the payment in full of
the amount of this Note.


Non-Negotiable. This Note is non-negotiable and may not otherwise be
transferred.


Non Assignment. The Maker's rights and obligations under this Note are not
assignable or delegable without the prior written consent of the Holder.


Successors and Assigns; Participation. Subject to the prohibitions against
Maker's assignment herein, this Note shall inure to the benefit of Holder and
bind Maker and all of its respective successors (including by merger,
acquisition or other surviving existence), estates, heirs, personal
representatives and assigns.


Waivers. Maker hereby waives presentment, demand of payment, notice of dishonor,
protest, notice of nonpayment and any and all other notices and demands
whatsoever. No covenant, condition, right or remedy in this Note may be waived
or modified orally, by course of conduct or previous acceptance or otherwise
unless such waiver or modification is specifically agreed to in a writing
executed by Holder. Without limiting the foregoing, no previous waiver and no
failure or delay by Holder in acting pursuant to the terms of this Note shall
constitute a waiver of any breach, default or failure of a condition under this
Note or any obligations contained therein or secured thereby. Maker further
waives exhaustion of legal remedies and the right to plead any and all statutes
of limitation as a defense to any demand on this Note, or to any agreement to
pay the same.
 
 
4

--------------------------------------------------------------------------------

 


Costs of Collection. Maker promises to pay all costs, expenses and attorneys'
fees incurred by Holder in the exercise of any remedy (with or without
litigation), in any proceeding for the collection of this Note, or in any
litigation or controversy arising from or connected with this Note. Such
proceedings shall include, without limitation, any probate, bankruptcy,
receivership, injunction, arbitration, mediation or other proceeding, or any
appeal from or petition for review of any of the foregoing, in which Holder
appears to enforce this Note. Maker shall also pay all of Holder's costs and
attorneys' fees incurred in connection with any demand, workout, settlement,
compromise or other activity in which Holder engages to collect any portion of
this Note not paid when due or as a result of any other default of Maker. If a
judgment is obtained by Holder which includes an award of attorneys' fees, such
fees shall be in whatever amount the court shall deem reasonable and the
judgment shall bear interest at the maximum legal rate.


Governing Law and Interpretation. This Note shall be governed by and construed
in accordance with the internal laws of the Commonwealth of Massachusetts,
except to the extent that federal law preempts the laws of the Commonwealth of
Massachusetts. All sums referred to herein shall be calculated by reference to
and payable in the lawful currency of the United States. Time is of the essence
in the performance by Maker of all of Maker's duties and obligations under this
Note.


Partial Invalidity. If any section or provision of this Note is declared invalid
or unenforceable by an court of competent jurisdiction, such section or
provision shall be enforceable to the fullest extent permitted by law, and such
a determination shall not affect the validity or enforceability of the remaining
terms hereof; by way of example and not limitation, if any fee exceeds the
maximum such fee permitted by law, such fee shall be reduced so as to equal the
maximum permitted by law, or if any time period is shorter than required by law,
such time period shall be deemed increased to the minimum time period permitted
by law. No such determination in one jurisdiction shall affect any provision of
this Note to the extent it is otherwise enforceable under the laws of any other
applicable jurisdiction.


Notices. Any notice required or permitted to be delivered under this Note shall
be in writing and shall be served personally, or facsimile transmission, or
electronic transmission (email),or delivered or sent by a recognized private
courier company or by registered or certified United States mail, postage
prepaid, return receipt requested, and addressed to a recipient as provided in
the Merger Agreement.


Notices shall be deemed delivered upon delivery or refusal to accept delivery as
indicated by the person attempting to make personal service, in the U.S. Postal
Service return receipt or by similar advice from the courier company; provided,
however, that if any notice shall be delivered by electronic transmission
device, such as Telex, telecopy, fax machine or computer, such notice shall be
deemed delivered at the time and on the date of machine transmittal if the
sending party receives a written send verification on its machine and forwards a
copy thereof with its personally served, mailed or courier delivered notice. Any
party to whom notices are to be sent pursuant to this Note may from time to time
change its address or fax number for future communication hereunder by giving
notice in the manner prescribed herein to the other party, provided that any
change shall not be effective until five (5) business days after giving notice
of the change.
 
 
5

--------------------------------------------------------------------------------

 


Consent to Jurisdiction. Maker hereto agrees that all actions or proceedings
arising in connection with this Note shall be tried and litigated exclusively in
the state and federal courts located in the Commonwealth of Massachusetts. This
choice of venue is intended by Maker and Holder to be mandatory and not
permissive in nature, thereby precluding the possibility of litigation between
or among the parties with respect to or arising out of this Note in any
jurisdiction other than that specified in this section. Maker waives any right
that it may have to assert the doctrine forum non conveniens or similar doctrine
or to object to venue with respect to any proceeding brought in accordance with
this section, and stipulates that the state and federal courts located in the
Commonwealth of Massachusetts, shall have in personam jurisdiction and venue
over it for the purpose of litigating any dispute, controversy or proceeding
arising out of this Note. Nothing in this Note shall be deemed or operate to
preclude the parties from bringing suit or taking other legal action in any
other jurisdiction to obtain specific performance to the extent allowed herein,
or to enforce a judgment or other court order in favor of any of the parties.


Full Power and Authority. Maker and each individual executing this Note on
behalf of Maker have the full power and authority to execute and deliver this
Note, and this Note constitutes the valid and binding obligation of Maker and is
enforceable in accordance with its terms.


Captions; Certain Terms. The various captions and headings contained in this
Note are for reference only and shall not be considered or referred to in
resolving questions of interpretation of this Note. No provision in this Note is
to be interpreted for or against any party because that party or that party's
legal representative drafted such provision, it being recognized that all
parties have contributed substantially and materially to the preparation of this
Note. As used in this Note, the term "including" means "including but not
limited to" unless otherwise specified; the word "or" means "and/or," the word
"person" means and refers to any individual, corporation, trust, estate,
partnership, joint venture, government or governmental authority or other entity
and the word "affiliate" means and refers to any entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, another entity. All pronouns and any variations
thereof, shall be deemed to refer to the masculine, feminine, neuter, singular
or plural as the identity of the person, persons, entity or entities may
require. Whenever in this Note locative adverbs such as "herein" and "hereunder"
are used, the same shall be made in reference to this Note in its entirety and
not any specific article, section, subsection, subpart, paragraph or
subparagraph.






SIGNATURE PAGE FOLLOWS:
 
 
6

--------------------------------------------------------------------------------

 




"Maker"


DATAMEG CORPORATION, a Delaware corporation


 
By: /s/ James Murphy
       James Murphy, President


AMERICAN MARKETING AND SALES, INC., a Massachusetts corporation




By: /s/ James Murphy
       James Murphy, President


AGREED AND ACCEPTED:


“Holder”




/s/ Leonard J. Tocci
LEONARD J. TOCCI